EXHIBIT 5.1 Duane Morris LLP 200 South Biscayne Boulevard, Suite 3400 Miami, FL 33131-2318 June 19, 2013 Soligenix, Inc. 29 Emmons Drive, Suite C-10 Princeton, New Jersey 08540 Re: Registration Statement on FormS-1 Ladies and Gentlemen: We have acted as counsel to Soligenix, Inc., a Delaware corporation (the “Company”), in connection with the Company’s Registration Statement on Form S-1 (File No. 333-184762), as amended (the “Registration Statement”), filed by the Company with the Securities and Exchange Commission (“Commission”) under the Securities Act of 1933, as amended (the “Securities Act”). The Registration Statement covers the registration of (i) 5,405,405 units (the “Units”), each Unit consisting of (a) one share of the Company’s common stock, par value $0.001 per share (“Common Stock”), (b) a warrant to purchase an additional 0.75 share of Common Stock (collectively, the “Warrants”), and (c) a preferred stock purchase right (collectively, the “Rights”) issuable in accordance with the Rights Agreement dated June 22, 2007 (the “Rights Agreement”), between the Company and American Stock Transfer & Trust Company, which Rights entitle the registered holders to purchase one one-thousandth of a share of the Company’s Series A Junior Participating Preferred Stock, par value $0.001 per share, at a price of $3.70 per one one-thousandth of a share, subject to certain adjustments, and are attached to and trade with the Common Stock, (ii) the shares of Common Stock, the Warrants and the Rights issued as part of the Units, and (iii) all shares of Common Stock issuable upon exercise of the Warrants. In connection with this opinion, we have examined originals or copies of the following documents: (a)the Registration Statement, in the form to be filed with the Commission, the exhibits filed or to be filed in connection therewith, and the form of Prospectus contained therein; (b)the Company’s Certificate of Incorporation, as amended; (c)the Company’s Bylaws, as amended; (d)the resolutions adopted by the Board of Directors of the Company authorizing the issuance and sale of the Company’s securities pursuant to the terms contained in the Registration Statement; (e)the Warrants; (f)the Rights Agreement; and (g)such other documents as we have deemed necessary or appropriate to enable us to render the opinions expressed below. This opinion is based entirely on our review of the documents listed in the preceding paragraph, and we have made no other documentary review or investigation of any kind whatsoever for purposes of this opinion. In our examination, we have assumed the genuineness of all signatures, the conformity to the originals of all documents reviewed by us as copies, the authenticity and completeness of all original documents reviewed by us in original or copy form, and the legal competence of each individual executing any document. As to all matters of fact (including factual conclusions and characterizations and descriptions of purpose, intention or other state of mind) we have relied entirely upon certificates of officers of the Company and have assumed, without independent inquiry, the accuracy of those certificates. In rendering this opinion, we have assumed that the members of the Company’s Board of Directors have acted in a manner consistent with their fiduciary duties as required under applicable law in adopting the Rights Agreement.This opinion does not address the determination a court of competent jurisdiction may make regarding whether the Company’s Board of Directors would be required to redeem or terminate, or take other action with respect to, the Rights at some future time based on the facts and circumstances existing at that time.This opinion addresses the Rights and the Rights Agreement in their entirety, and it is not settled whether the invalidity of any particular provision of a rights agreement or of rights issued thereunder would result in invalidating such rights in their entirety. Subject to the limitations set forth below, we have made such examination of law as we have deemed necessary for the purpose of this opinion.This opinion is limited solely to the federal laws of the United States and the Delaware General Corporation Law.Our opinion is based on these laws as in effect on the date hereof. Based upon and subject to the foregoing, we are of the opinion that: 1. Each of the Units, when issued and sold in accordance with and in the manner described in the Registration Statement, will be legally issued, fully paid and non-assessable, and will constitute a valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as enforcement may be limited by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and similar laws affecting creditors’ rights and remedies generally, and subject to general principles of equity, including principles of commercial reasonableness, good faith and fair dealing (regardless of whether enforcement is sought in a proceeding at law or in equity); -2- 2. The Common Stock included in the Units, when issued and sold in accordance with and in the manner described in the Registration Statement, will be legally issued, fully paid and non-assessable; 3. Each of the Warrants included in the Units, when issued and sold in accordance with and in the manner described in the Registration Statement, will be legally issued, fully paid and non-assessable, and will constitute a valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as enforcement may be limited by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and similar laws affecting creditors’ rights and remedies generally, and subject to general principles of equity, including principles of commercial reasonableness, good faith and fair dealing (regardless of whether enforcement is sought in a proceeding at law or in equity); 4. The Common Stock, when issued and paid for upon exercise of the Warrants as contemplated by the Warrants, will be legally issued, fully paid and nonassessable; and 5. Each of the Rights included in the Units, when issued and sold in accordance with and in the manner described in the Registration Statement, will be legally issued, fully paid and non-assessable, and will constitute a valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as enforcement may be limited by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and similar laws affecting creditors’ rights and remedies generally, and subject to general principles of equity, including principles of commercial reasonableness, good faith and fair dealing (regardless of whether enforcement is sought in a proceeding at law or in equity). This opinion letter is given as of the date hereof, and we express no opinion as to the effect of subsequent events or changes in law occurring or becoming effective after the date hereof. We assume no obligation to update this opinion letter or otherwise advise you with respect to any facts or circumstances or changes in law that may hereafter occur or come to our attention. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the reference to this firm under the heading “Legal Matters” in the prospectus included in the Registration Statement.In rendering this opinion and giving this consent, we do not admit that we are in the category as persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ Duane Morris LLP DUANE MORRIS LLP -3-
